DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 24-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2022.
Applicant’s election without traverse of claims 16-23, 28, and 30 in the reply filed on 07/09/2022 is acknowledged.
Claim Objections
2.	Claims 16, 28, and 30 are objected to because of the following informalities:  The Applicant should amend “the stroma” to “the anterior stroma layer” to keep the language consistent.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “generator module” of claims 16, 28, and 30 is being interpreted as anything capable of applying a plurality of predefined energy quantities since no structure has been given. 
The “partitioning module” of claim 19 is being interpreted as anything that can partition at least a part of the surface area of the anterior stroma layer into a number of predefined surface sections since no structure has been given. 
The “tracking module” of claim 22 is being interpreted as anything capable of tracking one or more than one of a position, shape, and movement of the eye or one of the components of the eye since no structure has been given 
The “scanning module” of claim 23 is bring interpreted as a microscope (see page 35 of the Applicants specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim limitations “generator module” in Claim 16, 28, and 30, “partitioning module” in Claim 19, and “tracking module” in Claim 22 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 17-23 are rejected by virtue of their dependency.

5.	Claims 16-23, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 16, “the iris” and “the density of pigments of the anterior stroma layer” lack antecedent basis since the have yet to be claimed. Also, the term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to Claim 17, “a mechanically generated flow of rinsing solution” has already been claimed so it is unclear if this is the same generated flow as previously claimed or a new one. For examination purposes, the Examiner is interpreted to be the same mechanical generated flow as previously claimed. 
In regards to Claim 18, the term “respectively predetermined lapse of time” is a relative term which renders the claim indefinite. The term “respectively predetermined lapse of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to Claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation preferably by a partitioning module, and the claim also recites further preferably based on a captured image of the iris which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, “the surface area” lacks antecedent basis since it has yet to be claimed.
In regards to claim 19, the term “respective”/ “respectively” is a relative term which renders the claim indefinite. The term “respective”/ “respectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 19, the Applicant claims “the predetermined surface sections, in particular the size of one or more of the predetermined surface sections, and/or the particular succession of surface sections within the processing sequence, and/or the energy content/power of the energy quantity optionally Page 3 of 11being determined on the basis of the density of pigments, and/or the specific location of the surface area on the iris, and/or the overall size of the iris”, however the scope of this is unclear and it is not obvious what the Applicant is trying to claim. 
In regards to Claim 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “preferably generated by a laser device”, and the claim also recites further “more particularly by a Q-switched laser device” followed by “in particular Q-switched frequency doubled laser device” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, “the surface area” lacks antecedent basis since it has yet to be claimed.
In regards to Claim 21, the term “substantially” (used seven times) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to Claim 22, “the tracking result” and “the target setting” lack antecedent basis since they have yet to be claimed. 
In regards to Claim 22, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to Claim 28, “the iris”, “the density”, “the anterior stroma layer”, and “the anterior eye chamber” all lack antecedent basis since they have yet to be claimed.
In regards to claim 28 and 30, the term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
In regards to Claim 30 “the anterior stroma layer” and “the anterior eye chamber” lack antecedent basis.
	Claim 23 is rejected by virtue of its dependency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not limit the scope of the claim, it simply recites the same thing as in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 16-18, 20-21, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 20050049584 A1) in view of Eisenberg (US 4559942 A).
	In regards to claim 16, Homer discloses a method for changing the human perceptual color appearance of the iris of a human's or animal's eye (Abstract discloses an apparatus for altering the iris pigment of a user) by selectively decreasing the density of pigments of the anterior stroma layer of the iris (Par. 0025 discloses this is accomplished by decreasing the density), the method comprising: 
generating, by a generator module, a plurality of predefined energy quantities (Par. 0014 discloses applying a laser beam in a predefined wavelength); and 
applying, by the generator module, one or more of the predefined energy quantities to the anterior stroma layer (Par. 0037 discloses applying the laser pulses to the anterior stroma); wherein: 
each of the predefined energy quantities are generated and applied, such that they ablate, at least in part, melanocytes of the stroma whilst leaving non-melanocyte tissue of at least the stroma essentially undamaged (Par. 0037-0039 discloses applying the pulses such that they reduce pigment density i.e. pigmented cells and avoid damaging non-targeted tissue). 
Homer does not disclose the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied energy quantities, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber.  
However, in the same field of endeavor, Eisenberg teaches a method of applying laser pulses to the eye for surgical means (Abstract) wherein after the laser pulses are applied, a rinsing solution is introduced into the eye (Col 6, lines 18-31) for the purpose of removing excess debris from the eye.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer and modified them by having the method further comprise introducing a rinsing solution into the eye, as taught and suggested by Eisenberg, for the purpose of removing excess debris from the eye.  
In regards to claim 17, the combined teachings of Homer and Eisenberg discloses the method according to claim 16, wherein the method further comprises: providing a mechanically generated flow of rinsing solution through or within the anterior eye chamber, and thereby removing the tissue/pigment debris from eye by means of the generated flow (Col 6, lines 18-31 of Eisenberg).  
In regards to claim 18, the combined teachings of Homer and Eisenberg discloses the method of claim 17, further comprising one or more than one of the following features: 
maintaining the mechanically generated flow for a respectively predetermined lapse of time at least during, and/or after applying the predefined quantity of energy to the anterior stroma layer (Col 6, lines 18-31 of Eisenberg disclose applying the solution during the laser application which is done for a predetermined amount of time); 
the mechanically generated flow is also maintained during a predefined lapse of time prior to applying the predefined quantity of energy to the anterior stroma layer; 
the mechanically generated flow is maintained for at least one predetermined lapse of time in accordance with a respective, predetermined flow rate profile, the predetermined flow rate profile preferably being constant over time, at least for one, optionally for each, lapse of time, wherein at least one of a start and end point of at least one lapse of time optionally being triggered by the generating, and/or applying the predefined quantity of energy; 
the mechanically generated flow optionally comprising, at least during a predetermined first period of time, a laminar flow, and/or at least during a predetermined second period of time a turbulent flow.  
In regards to claim 20, the combined teachings of Homer and Eisenberg discloses the method according to claim 16, further comprising: 
wherein at least one or more than one of the predefined energy quantities is generated and applied to the stroma layer as at least one of: 
one or more electromagnetic waves, in particular electromagnetic wave pulses, the electromagnetic waves preferably generated by a laser device, in particular a pulsed laser device, more particularly by a Q-switched laser device, in particular Q-switched frequency doubled laser device (Abstract of Homer discloses the pulses being generated by a laser device), and one or more mechanical pressure waves, in particular shock or blast waves, preferably induced by cavitation, in particular plasma-induced cavitation, more particularly directly induced by a plasma blast, and/or induced by an electromagnetic wave pulse, the mechanical pressure waves generated within liquid contained in or in direct fluid contact with the anterior eye chamber, 
and/or wherein the method comprises a step of determining the local pigment density, and/or thickness of melanocyte layer at the anterior stroma layer, wherein generating, and/or locally applying one or more of the energy quantities is carried out in dependence Page 4 of 11of a respective local density of pigments, and/or local thickness of the melanocyte layer of the anterior stroma layer (Par. 0004 of Homer discloses determining if the pigment density is low or high and applying the laser in response to said density).  
In regards to claim 21, the combined teachings of Homer and Eisenberg discloses the method according to claim 16, at least one or more than one, in particular substantially all, of the energy quantities being generated as electromagnetic wave pulses, in particular for direct application to the iris tissue (Par. 0021 of Homer discloses using an electromagnetic radiation source), by the operation of a laser device, the laser device operated: 
to generate at least a part of the energy quantities to have a wavelength range between 488 nm to 580 nm, or in a wavelength range between 522 to 541 nm, or with a wavelength corresponding substantially to 532 nm, or in a wavelength range between 976 nm to 1160 nm, or in a wavelength range between 1044 to 1082 nm, or with a wavelength corresponding substantially to 1064 nm (Par. 0011 of Homer discloses using pulses ranging from 50-2000nm); and/or 
to generate at least a part of the energy quantities with a pulse frequency in the range between 3 Hz and 300 Hz; and/or
 to generate at least a part of the energy quantities to have a pulse length lying in the range between 2 ns to 6 ns, or corresponding substantially to 4 ns; and/or 
to generate, by operating or adjusting an optical system of the laser device, a pulsed laser beam for generating at least one or more than one, in particular substantially all, of the energy quantities, the pulsed laser beam having a focusing angle (a) lying in the range between 10 degrees and 18 degrees, optionally between 13 degrees and 16 degrees, further optionally lying substantially at about 14 degrees; 
wherein the energy quantities are guided from a light emitting element to the optical system via a fiber optical system, preferably having an optical fiber with a fiber-optic core diameter lying in the range between 270 pm and 290 pm, in particular at about 280 pm; and/or 
to apply the energy quantities to the anterior stroma layer substantially in vertical direction; Page 5 of 11and/or 
at least one or more than one, in particular substantially all, of the energy quantities being generated as mechanical wave pulses as a direct cause of a plasma-induced burst pulse generated at least in part by one or more than one of: 
a direct interaction of a laser pulse with a laser target that is in fluid communication with the intraocular humor; 
a direct interaction of a laser pulse with a laser target that is placed within the anterior eye chamber; 
a direct interaction of a laser pulse with rinsing-solution within the anterior eye chamber; and 
a direct interaction of a laser pulse with the anterior stroma layer, in particular fibrovascular stroma structure of the stroma layer.  
In regards to claim 23, the combined teachings of Homer and Eisenberg discloses the method according to claim 16, further comprising: 
scanning, by a scanning module, at least the iris or sections thereof, and/or the anterior eye chamber at least during application of the energy quantities (Par. 0041 of Homer discloses a scanning module that can map the iris before, during, and after laser application); and 
performing one or more than one of the following steps: 
determining a shape of the iris and/or a track, pathway and/or succession of target points to be impinged with the energy quantities based on the scanning result; 
storing the scanning result after each predetermined number of applied energy quantities (Par. 0041 of Homer discloses the scanning device is connected to a computer medium that has a storage and memory capable of storing the scanning result); 
determining, based on the scanning result, an actual location of impingement or an actual averaged location of impingement respectively indicating an actual location on the anterior stroma layer /the iris where one or more energy quantities indeed impinged on the anterior stroma layer, and optionally tracking the target locations of impingement; 
Page 7 of 11controlling, based on the scanning result, the flow of rinsing solution within or through the anterior eye cavity; 
based on the scanning result, determining a density of pigments, in particular a local density of pigments, in particular a pigment profile, or at least a parameter representative of the density, in particular the local density, of pigments may be determined based on the scanning result, and controlling the generation and/or application of one or more of the energy quantities based at least in part on the density of pigments or the respective parameter; 
based on the scanning result, determining a change, in particular local change, in the density of pigments, or at least a parameter representative of the change in density of pigments in the anterior stroma layer, and controlling the generation and/or application of the energy quantities based on the determined change of the density of pigments or the respective parameter; 
generating, based on the scanning result, one or more than one display objects for display on a display screen to an operator executing the method; and 
optionally providing for display on the display screen operational parameters related to the execution of the method, in particular comprising one or more than one of: 
one or more than one parameter related to the energy quantities, 
one or more points of impact (T) of one or more applied energy quantities on the anterior stroma layer, in particular one or more of a one or more past and future points of impact, of energy quantities, 
a first indication representative of a change, in particular local change, of the density of pigments, and 
a second indication representative of processed, and/or unprocessed surface areas of the anterior surface of the stroma layer.  

In regards to claim 28, Homer discloses a method for use in a non-surgical treatment of the iris of an eye of a human being or an animal, the treatment modifying the perceived color of the iris (Abstract discloses an apparatus for altering the iris pigment of a user) by selectively decreasing the density of pigments of the anterior stroma layer of the iris (Par. 0025 discloses this is accomplished by decreasing the density), the method further comprising: 
generating, by a generator module, a plurality of predefined energy quantities (Par. 0014 discloses applying a laser beam in a predefined wavelength); and 
applying, by the generator module, one or more of the predefined energy quantities to the anterior stroma layer (Par. 0037 discloses applying the laser pulses to the anterior stroma); 
wherein: 
each of the predefined energy quantities are generated and applied, such that they ablate, at least in part, melanocytes of the stroma whilst leaving non-melanocyte tissue of at least the stroma essentially undamaged (Par. 0037-0039 discloses applying the pulses such that they reduce pigment density and avoid damaging non-targeted tissue). 
Homer does not disclose the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied energy quantities, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber.  
However, in the same field of endeavor, Eisenberg teaches a method of applying laser pulses to the eye for surgical means (Abstract) wherein after the laser pulses are applied, a rinsing solution is introduced into the eye (Col 6, lines 18-31) for the purpose of removing excess debris from the eye.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer and modified them by having the method further comprise introducing a rinsing solution into the eye, as taught and suggested by Eisenberg, for the purpose of removing excess debris from the eye.  
In regards to claim 30, Homer discloses a computer-readable non-transitory storage medium or controller- unit comprising executable instructions which, when executed on a computer or controller-unit cause the computer or controller-unit to execute a method (Par. 0041) comprising:
generating, by a generator module, a plurality of predefined energy quantities (Par. 0014 discloses applying a laser beam in a predefined wavelength); and 
applying, by the generator module, one or more of the predefined energy quantities to the anterior stroma layer (Par. 0037 discloses applying the laser pulses to the anterior stroma); 
wherein: 
each of the predefined energy quantities are generated and applied, such that they ablate, at least in part, melanocytes of the stroma whilst leaving non-melanocyte tissue of at least the stroma essentially undamaged (Par. 0037-0039 discloses applying the pulses such that they reduce pigment density and avoid damaging non-targeted tissue). 
Homer does not disclose the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied energy quantities, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber.  
However, in the same field of endeavor, Eisenberg teaches a method of applying laser pulses to the eye for surgical means (Abstract) wherein after the laser pulses are applied, a rinsing solution is introduced into the eye (Col 6, lines 18-31) for the purpose of removing excess debris from the eye.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer and modified them by having the method further comprise introducing a rinsing solution into the eye, as taught and suggested by Eisenberg, for the purpose of removing excess debris from the eye.  

8.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer and Eisenberg as applied to claim 16 and in further view of Wachler (US 20170035608 A1).
Homer discloses the method according to claim 16, except for the method further comprising: 
tracking, by a tracking module, in particular an optical tracking module, one or more than one of a position, shape, and movement of the eye or one of the components of the eye, such as the iris or the pupil, relative to a spatial reference point, and applying, at least in part, the generated predefined energy quantities, optionally each of the generated predefined energy quantities, in dependence on the tracking result; and 
optionally further comprising: inhibiting the generator module and/or inhibiting application of one or more than one energy quantity in case that the tracking result indicates one or more of a change in position, a change in location, a change in shape, and movement, and/or relocating the target setting of the energy quantity in accordance with one or more of a change in position, a change in location, a change in shape, and a movement; and/or 
the method further comprising at least one or more of the following features: 
coupling, prior to applying one or more than one of the energy quantities, an eye shielding element to the eye, in particular to the outer layer of the cornea; 
Page 6 of 11the eye shielding element implemented and positioned to prevent energy quantities from entering the posterior eye chamber and/or from impinging the retina of the eye; 
the eye shielding element optionally being implemented in a composite structure comprising an absorption layer for absorbing energy quantities impinging thereon, and an adhesion layer for coupling with the outer cornea layer, in particular by adhesive forces, the absorption layer optionally comprising one or more than one metallic layers, in particular stainless steel layers, and the adhesion layer optionally comprising an open- pored material layer, in particular foamed layer, preferably comprising and/or made from a polyvinyl alcohol material; 
the eye shielding element being partly, in particular in the adhesion layer, filled with or absorbing natural liquid from the outer side of the cornea thereby adhering to the cornea like for instance a paper tissue or blotting paper would, the eye shielding element optionally having a convex and/or circular shape, and/or a diameter lying in the range between 0.5 mm and 3 mm, or in the range between 1 mm and 2 mm, or substantially at about 1.5 mm.  
However, in the same field of endeavor, Wachler discloses a method for changing the pigment of the iris via a laser beam (Abstract) wherein the method further comprises using an optical tracking system to determine movement of the iris or pupil (Par. 0014) for the purpose of protecting the eye from unwanted radiation by tacking its movement (The rest of the claim is considered optionally due to the use of “optionally” and “and/or”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Homer and Eisenberg and modified them by having the method further comprise tracking the movement of the eye, as taught and suggested by Wachler, for the purpose of protecting the eye from unwanted radiation. 


Prior Art Rejection
9.	There is currently no art rejection applied to claim 19. However, the Applicant needs to amend the claim for clarity (see U.S.C. 112b rejection above). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 16, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 11234865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 20200046560 A1 discloses the entirety of the present applications claims 16, 29, and 30 in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        02 November 2022